Thompson, Justice,
dissenting.
I dissent to the majority’s decision to impose a six-month suspension, and would instead follow the recommendation of disbarment urged by the State Bar.
Conviction of any felony “shall be grounds for disbarment” under Standard 66 of Bar Rule 4-102. The imposition of first offender probation constitutes a conviction under subsection (b) (5). Respondent was charged by special presentment with the felony offense of operating a motor vehicle without a valid driver’s license after receiving notice that his driver’s license had been revoked due to being an habitual violator, OCGA § 40-5-58 (c) (1). In order to be charged under this statute, Respondent must have been arrested and convicted of certain serious traffic offenses three or more times within a five-year period. OCGA § 40-5-58 (a). His guilty plea constitutes a conviction.
Respondent’s felony conviction results from a lengthy pattern of perilous driving involving alcohol abuse. The offenses giving rise to his habitual violator status include two convictions for driving under the influence of alcohol, and driving with a suspended license. I cannot agree with the majority that the mitigating circumstances of this case warrant a mere six-month suspension.1 Respondent’s conduct does not simply reflect an error in judgment; it evinces an absence of judgment which necessarily impacts on professional responsibility. It is only fortuitous that he and others have thus far escaped injury or death.
“The question is not what punishment may the offense warrant, but what does it require as a penalty to the offender, a deterrent to others, and as an indication to laymen that the courts will maintain the ethics of the profession.” In the Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981) (quoting 7A CJS 117, Attorney & Client, § 116). A six-month suspension for an habitual violator felony conviction is inadequate to further these goals.
“[T]he appearance of a convicted attorney continuing to practice does more to disrupt the public confidence in the *854legal profession than any other disciplinary problem. Members of the Bar must maintain a high standard of conduct. If the law is to be respected, the public must be able to respect the individuals who administer it. . . . [Cit.]”
Decided January 30, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
In the Matter of Stoner, 246 Ga. 581, 582 (272 SE2d 313) (1980). I find no reason to impose a penalty less than disbarment.
I am authorized to state that Justice Hunstein joins in this dissent.

 I find nothing in the record to support the majority’s conclusion that Respondent “complied] with the terms of probation, including successful participation in an Alcoholics Anonymous program. . . .”